Citation Nr: 0506738	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a left rib cage injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Togus, Maine.  In August 1999, the veteran filed a 
notice of disagreement.  The RO furnished the veteran a 
statement of the case in September 1999; and, during that 
same month, the veteran filed his substantive appeal (VA Form 
9).  In May 2004 the Board remanded the issue on the title 
page for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  In an unappealed April 1993 rating decision, the RO 
denied entitlement to service connection for residuals of a 
left rib cage injury.  

2.  The evidence received since the April 1993 rating 
decision, with respect to the denial of service connection 
for residuals of a left rib cage injury, is either cumulative 
or redundant.  It does not bear directly and substantially 
upon the specific matter of whether the veteran has a current 
disability manifested by residuals of a left rib cage injury; 
and when considered with all of the evidence of record, it 
has no significant effect upon the facts previously 
considered.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
residuals of a left rib cage injury, is a final decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  The evidence received since the April 1993 rating 
decision, which denied the veteran's claim of entitlement to 
service connection for residuals of a left rib cage injury, 
is not new and material evidence, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, a rating decision dated in January 1999 
denied service connection for residuals of a left rib injury.  
Only after that rating action was promulgated did the RO, in 
July 2004, provide adequate notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim to reopen a previously denied claim of entitlement to 
service connection for residuals of a left rib cage injury, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim. 

While the notice provided to the veteran in July 2004 was not 
given prior to the first RO adjudication of the claim in 
January 1999, the notice was provided by the RO pursuant to 
the Board's May 2004 remand, and prior to recertification of 
the claim, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In the July 2004 letter, VA notified the veteran 
of his responsibility to submit new and material evidence, 
which tended to show that his claim for service connection 
for residuals of a left rib cage injury should be reopened.  
This letter informed the veteran of what constituted new and 
material evidence.  The July 2004 letter also suggested that 
he submit any evidence in his possession.  By this letter, 
the veteran was notified of what evidence, if any, was 
necessary to substantiate a reopening of his claim and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records, as well 
as VA examination reports.  The Board finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

Factual Background

In an April 1993 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
left rib cage injury because his inservice injuries were 
acute and transitory and there was no evidence of residuals 
at the time of his discharge.  The veteran did not appeal the 
determination.  

The evidence of record at that time consisted of the 
veteran's service medical records.  

The service medical records show the veteran complained of 
left chest pain in September 1959 after playing football.  He 
was hospitalized for treatment of suspected fractured the 
ribs.  However, X-ray studies of the chest were negative for 
fractures.  In August 1963, he complained of pain in his 
neck, left shoulder and left chest following a car accident.  
X-ray studies of the chest and left ribs were negative.  The 
diagnosis was contusions.  An October 1963 treatment record 
notes the veteran had a contusion of his left rib cage which 
was less painful at the time.  In March 1967, the veteran was 
treated for costochondritis of the sternocostal joints 
approximately four months after a second vehicular accident 
in which he hit his chest.  The veteran's October 1969 
separation medical examination shows that a clinical 
evaluation of his lungs and chest was normal.  

In November 1998, the veteran submitted his current attempt 
to reopen his claim of entitlement to service connection for 
residuals of a left rib cage injury.

Evidence submitted subsequent to the April 1993 rating 
decision includes private and VA treatment records, February 
2002 and March 2003 VA examination reports, as well as the 
veteran and his wife's testimony at a December 1999 personal 
hearing.  Letters from the veteran's private treating 
physicians were also submitted at various times.

Most of the private and VA medical records show ongoing 
complaints and treatment for left shoulder and bilateral knee 
pain.  

The veteran testified at his December 1999 personal hearing 
that he injured his left rib cage on two occasions in 
service.  He initially injured his left rib cage in September 
1959 during a football game and reinjured his ribs in a 1963 
car accident.  His wife testified that he hurt both shoulders 
and his chest during a 1965 football game.  The veteran 
testified that he was treated for rib cage discomfort one 
time after his discharge in the 1970's.  For the most part, 
he used over the counter anti-inflammatory medications to 
alleviate his symptoms.

A February 2002 VA orthopedic examination report notes the 
veteran's history of a left rib cage injury during a football 
game in service.  At the time of the examination, the veteran 
stated that he had little or no difficulty with his left rib 
cage, except for an occasional twinge with heavy lifting or 
an awkward movement of his thorax.  Physical examination 
revealed no abnormality, deformity or palpable tenderness.  
X-ray studies of the chest showed no definite abnormality of 
the visualized bony structures.  The assessment was no 
evidence of residuals of rib cage trauma.

A March 2003 VA orthopedic examination report again notes 
that the veteran's history of an inservice left rib cage 
injury.  Physical examination revealed no deformity or 
percussion tenderness.  There was a hint of some soreness on 
deep palpation over the left lateral rib cage.  However, the 
assessment was resolved left rib cage contusion.

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2004).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date (on 
August 21, 2001), the Board will decide the claim under the 
prior version of the regulation.

Since the veteran did not appeal the April 1993 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

The Board must determine whether new and material evidence 
has been received since the RO's April 1993 decision because 
this preliminary determination affects the Board's legal 
jurisdiction to reach the underlying merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been received, 
the analysis must end regardless of what the RO determined.  
Id.  Indeed, analysis beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id., at 1384.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the 1993 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently received evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Assuming the credibility of the evidence submitted since the 
1993 rating decision, the Board notes that the vast majority 
of the treatment records are unrelated to the veteran's 
claimed left rib cage disability.  Therefore, the Board finds 
this evidence to be cumulative or redundant of evidence 
already of record and it is neither new nor material.  
38 C.F.R. § 3.156(a).  

The Board acknowledges the veteran and his wife's hearing 
testimony in December 1999, recounting his inservice injuries 
and expressing their belief that he currently has a left rib 
cage disability caused by an injury sustained during active 
duty service.  While he and his wife may provide statements 
as lay affiants as to their observations, they are not 
competent to offer opinions as to a medical diagnosis or 
medical causation concerning his current disability.  This is 
so because they do not have the necessary training and/or 
expertise, themselves, to give an opinion on the matter of 
whether he presently has a left rib cage disability which had 
its onset in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And, 
such allegations today are the same as they were when the 
Board denied the veteran's claim previously.  The veteran has 
previously contended that he developed a left rib cage 
disability as a residual of inservice injuries.  So merely 
reiterating these very same allegations is not new evidence.  
See, e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  Aside 
from that, his and his wife's lay assertions, even if new, 
still would not be material.  See Pollard v. Brown, 
6 Vet. App. 11, 12 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (implicitly holding that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible basis for the claim, then it necessarily follows 
that such assertions cannot serve as the predicate to reopen 
a claim).

The February 2002 and March 2003 VA orthopedic examination 
reports are new evidence, in the sense that they were not 
previously of record, but are not material because they 
indicate diagnoses of no presently existing disability 
involving the rib cage.

For the above reasons, the Board determines that the evidence 
received into the record since the April 1993 rating decision 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), as in effect prior to August 29, 2001, and 
provides no basis to reopen the previously denied claim of 
entitlement to service connection for residuals of a left rib 
cage injury.  Accordingly, the appeal is denied.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for residuals of a left rib 
cage injury, the appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


